Oliver, Chief Judge:
The above-enumerated appeal for reap-praisement has been submitted for decision by counsel for the parties upon stipulation, on the basis of which I find that export value, as defined in section 402a (d), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the value of the footwear, imported from Japan, here involved, and that such value was $0,617 per pair, less the items marked A in a circle, in red ink, on page 4 of the invoice.
Judgment will issue accordingly.